DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. David Luckach on 5/20/2021.

Examiner’s Amendments are as follows:
Replace claim 1, as follows:
A method of wireless communication, comprising: 
receiving a message from a serving base station at a user equipment (UE), the message including first page or channel parameters corresponding to a coverage enhancement (CE) mode and second page or channel parameters corresponding to a non-CE mode; 
switching a coverage mode, at the UE in idle mode, between the CE mode and the non- CE mode;
transmitting a mode indicator from the UE, wherein the mode indicator identifies the coverage mode into which the UE switched; 
monitoring for the first page according to the CE mode and the second page according to the non-CE mode; 

initiating communication according to the coverage mode associated with a higher priority page of the first page and the second page.

Replace claim 16, as follows:
An apparatus configured for wireless communication, the apparatus comprising: at least one processor; and 
a memory coupled to the at least one processor, 
wherein the at least one processor is configured to: 
receive a message from a serving base station at a user equipment (UE), the message including first page or channel parameters corresponding to a coverage enhancement (CE) mode and second page or channel parameters corresponding to a non-CE mode; 
switch, at the UE in an idle mode, between the CE mode and the non-CE mode;
initiate transmission of a mode indicator from the UE, wherein the mode indicator identifies the coverage mode into which the UE switched; 
monitor for the first page according to the CE mode and the second page according to the non-CE mode; 
prioritize the first page and the second page based on at least one priority condition of the CE mode and the non-CE mode; and 
initiate communication according to the coverage mode associated with a higher priority page of the first and second page.

Replace claim 30, as follows:
The method of claim 1, wherein the first page or channel parameters, the second page or channel parameters, or both, comprise physical downlink shared channel (PDSCH) common configuration parameters, physical uplink shared channel (PUSCH) common configuration parameters, or a combination thereof.



Allowable Subject Matter
Claims 1-7, 9, 13-14, 16-20, 22-26 and 29-32, are allowed.

Reasons for Allowance
Regarding independent claims 1, 7, and 16, (and their respective dependent claims) this communication warrants no Examiner's Reason for Allowance, as the prosecution and Applicant's reply make evident Reasons for Allowance (refer to Applicant's persuasive arguments/remarks filed on 03/05/2021), satisfying the record "record as a whole" as required by rule 37 CFR 1.104(e). In this case, the substance of Applicant's remarks and the amendments herein made to the claims clarifying the claimed invention indicate the reasons claims are patentable over the prior art of record. Reason for Allowance is in all probability evident from the record. Therefore, no Examiner's Statement of Reasons for Allowance is necessary (see M.P.E.P. 1302.14). Any comments considered necessary by Applicant must be 



Pertinent Priori Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Webb (US PGPUB 2016/0345314 A1) reference discloses schemes for communicating allocations of transmission resources of a shared channel in a wireless telecommunications system.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169.  The examiner can normally be reached on MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SYED HAIDER/           Primary Examiner, Art Unit 2633